CONTINUATION SHEET
Continuation of Item 7.
For purposes of appeal, the proposed amendment will be entered, and claims 1-5 will be rejected in the same manner as set forth in the final Office action.  Additionally, with respect to the newly added limitation in claim 1 of a “fouling liquid” for the single-phase fluid, the limitation is drawn to an intended use of the apparatus which does not impart further patentable weight (i.e., structure) to the claim.  See MPEP §§ 2114, 2115.
Continuation of Item 12.
	The request for reconsideration has been considered, but it does not place the application in condition for allowance for the same reasons set forth in the final Office action.
	With respect to the prior art to Boyer et al., Applicant (at pages 5-7; summarized) argues that Boyer et al. fails to disclose a device “capable of upward flow of a fouling liquid single-phase fluid” because Boyer et al. discloses specific embodiments in which the device is traversed by a downward flow of gas (see FIG. 1), a downward two-phase flow of gas and liquid (see FIG. 2), or a downward flow of liquid combined with a rising flow of gas (see FIG. 3).
	However, the limitation of a device “capable of upflow of a fouling liquid single-phase fluid” is drawn to an intended use of the device that does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.
	Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP § 2123.
In this case, Boyer et al. further discloses, "The device of the invention can be used regardless of the direction of flow of the fluid or fluids," (at column 4, lines 22-23); and "A 54 makes it possible to divert an upward gaseous or liquid flow," (at column 6, lines 47-48).  Boyer et al. also discloses, "The invention is especially well suited for devices in which the solid particle beds have a tendency to clog," (at column 1, lines 12-15).  
Therefore, the Examiner asserts that the Boyer et al. device would be "capable" of performing the intended use of processing an upflow of a fouling liquid single phase fluid.  
With respect to the prior art to Martin et al., Applicant (at paragraph bridging pages 8-9, and at page 10, second paragraph; summarized) argues that Martin et al. fails to disclose the claimed device “capable of upward flow of a fouling liquid single-phase fluid” because there is no indication of a need to solve the problem of clogging in the device.
However, the limitation of a device “capable of upflow of a fouling liquid single-phase fluid” is drawn to an intended use of the device that does not impart further patentable weight (structure) to the apparatus claim.  See MPEP §§ 2114, 2115.
Furthermore, Martin et al. discloses that the device has specific utility for treating hydrocarbon oils in which, “During such treatment, the contact mass within the reaction chamber more or less gradually becomes fouled with carbonaceous accumulations… In some cases… the carbonaceous accumulations may be of a tarry nature,” (at column 1, lines 9-34).  
Therefore, the Examiner maintains that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Martin et al. and Boyer et al. (i.e., by substituting the restrictor structure of Boyer et al. for the restrictor structure in the device of Martin et al.) because the prior art references were both reasonably concerned with the particular problem of preventing clogging in the device during the processing of fouling fluids.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449. The examiner can normally be reached Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774